PER CURIAM.
Appellants, who were plaintiffs below, seek review by interlocutory appeal of an order denying their motion to strike appel-lee’s, Joseph Turetsky, demand for jury trial. The cause was originally instituted upon appellants’ complaint for temporary and permanent injunctions and other equitable relief. The principal issue now before this court is whether a circuit court judge in an equity case could properly exercise his discretion and permit a jury trial pursuant to a motion by the parties to determine the issues involved in the case.
We hold that the submission of questions of fact to a jury in cases involving equitable relief, which questions are traditionally within the province of the chancellor, is a matter within the judicial discretion of the lower court. Berg v. New York Life In*433surance Co., Fla.1956, 88 So.2d 915; Degge v. First State Bank of Eustis, 145 Fla. 438, 199 So. 564 (1941); St. Sophia Greek Orthodox Community v. Vamvaks, Fla.App. 1968, 213 So.2d 313. Appellants have failed to show any abuse of that discretion in the case sub judice, therefore, the order denying appellants’ motion to strike the demand for jury trial will be affirmed and the trial judge is directed to exercise his discretion as to whether or not the issues before him should be heard by a jury.
The remaining orders before this court on interlocutory appeal are without sufficient merit to warrant a reversal. Accordingly, the orders appealed will be affirmed.
Affirmed.